176 F.3d 1089
Avery D. WILLIAMS, Appellant,v.Larry NORRIS, Director, Arkansas Department of Correction;Perry, Major, Chief of Security, North Central Unit;  SteveLively, Disciplinary Hearing Officer, North Central Unit;Larry May, Warden/Center Supervisor, North Central Unit;David Guntharp, Grievance Administrator, Central Office, Appellees.
No. 99-1743.
United States Court of Appeals,Eighth Circuit.
Submitted April 7, 1999.Decided May 14, 1999.

Avery D. Williams, argued, pro se.
Sara Merritt, Asst. Attorney General, Little Rock, AR, argued, for Appellees.
Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
PER CURIAM.


1
Avery D. Williams, an Arkansas inmate, appeals from the district court's order dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies as required under 42 U.S.C. § 1997e(a).  Williams had claimed that Arkansas Department of Correction officials violated his constitutional rights and his rights under the Religious Freedom Restoration Act, 42 U.S.C. §§ 2000bb-2000bb-4, by imposing a grooming policy which prohibited Williams--a Rastafarian--from wearing his hair in "dreadlocks."   We conclude the district court improperly granted defendants' motion to dismiss, as the record demonstrates that Williams's grievance had been denied by the Warden and the Assistant Director at the time the court ruled.  Accordingly, we reverse and remand to allow Williams an opportunity to proceed on his claims.